Citation Nr: 0833923	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement of a survivor to payment of burial benefits, plot 
allowance, and interment allowance following the death of the 
decedent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The decedent served on active duty in the Philippine Scouts 
from May 1946 to April 1949.  The appellant asserts that the 
decedent also served with the Philippine Armed Forces under 
the Guerrilla Affairs Unit from December 1942 to April 1946.  
The decedent died in March 2005.  The appellant is a daughter 
of the decedent.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision by the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO denied entitlement to burial benefits, plot allowance, 
and interment allowance following the death of the decedent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Some VA benefits are available based on several types of 
Philippine military service, including service in the regular 
Philippine Scouts, other Philippine Scouts, Commonwealth Army 
of the Philippines, and guerrilla service, both recognized 
and unrecognized.  Eligibility for VA benefits to a survivor 
for death-related expenses depends on the type of service of 
the decedent.  The appellant contends that the decedent had 
two periods of military service: with the Philippine Armed 
Forces under the Guerrilla Affairs Unit, from December 1942 
to April 1946, and in the Philippine Scouts, from May 1946 to 
April 1949.

Service in the Commonwealth Army of the Philippines, 
recognized guerrilla service, and unrecognized guerrilla 
service, are each included as active service for purposes of 
eligibility for burial allowance.  38 C.F.R. § 3.40(c), (d) 
(2007).

In the June 2006 decision, the RO denied entitlement to the 
benefits sought, finding that the decedent did not have 
documented service of a type that confers entitlement to 
those benefits.  In a May 2007 supplemental statement of the 
case, the RO noted information regarding the decedent's 
service history that VA received in 1952, in the process of 
adjudicating a claim from the decedent.  In February 1952, 
the RO requested information on the decedent's service 
history from the U.S. service department.  In April 1952, the 
U.S. government repository for service records, the Records 
Administration Center in St. Louis, Missouri, responded that 
no record had been found to show that the decedent "served 
as a member of the Army of the United States or of the 
Philippine Scouts prior to 14 May 1946."  The successor to 
the Records Administration Center is the National Personnel 
Records Center (NPRC), which is also in St. Louis, Missouri.

The information from the Records Administration Center did 
not indicate whether there was evidence as to whether the 
decedent had served in the Commonwealth Army of the 
Philippines, or with the recognized or unrecognized 
guerrillas.  During his lifetime, the decedent reported 
service from December 1942 to April 1946 with a guerrilla 
organization.  The appellant has submitted copies of 
documents regarding the claimed service of the decedent in 
1942 to 1946.  Records, dated in 1943 through 1946, from the 
Commonwealth Army of the Philippines and from the United 
States Army Forces in the Far East (USAFFE) include the 
decedent's name among those serving with those forces.

Records in the claims file present some evidence of service 
by the decedent that could confer entitlement to the benefits 
sought.  The 1952 response from the U.S. service records 
repository neither showed nor ruled out Philippine Army or 
guerrilla service.  Therefore, the Board will remand the case 
for additional action to determine the decedent's full 
service history.  The RO should forward to the NPRC copies of 
the relevant forms completed by the decedent in 1952, and the 
service-related records submitted by the appellant in 2006 
and 2007, and should request that the NPRC make another 
attempt to verify the claimed service of the decedent in 
December 1942 to April 1946.

Accordingly, the case is REMANDED for the following action:

1.  Forward to the NPRC copies of the 
following documents from the appellant's 
claims file:

A. VA Certificate of Identification 
Form, completed by the decedent in 
1952.

B. VA Application for Compensation, 
completed by the decedent in 1952.

C. Document titled Special Orders, 
Number 79, from the 52d Infantry 
Regiment (PA), dated in April 1946, 
submitted by the appellant in 2006.

D. Document titled Special Order, 
Number 71, from the Army of the United 
States of America, dated in April 
1943, submitted by the appellant in 
2007.

E. Document from the USAFFE, dated in 
April 1944, submitted by the appellant 
in 2007.

F. Document titled Special Orders, 
Number 61, from the USAFFE, dated in 
April 1944, submitted by the appellant 
in 2007.

G. Document titled Special Orders, 
Number 11, from the Sixth Military 
District, dated in February 1945, 
submitted by the appellant in 2007.

H. Document titled Special Orders, 
Number 325, from the Commonwealth Army 
of the Philippines, dated in December 
1945, submitted by the appellant in 
2007.

I. Document titled Office Orders, 
Number 25, from the Guerrilla Affairs 
Unit, Panay, dated in January 1946, 
submitted by the appellant in 2007.

J. Document titled Computation of 
Salaries Paid, from the Guerrilla 
Affairs Unit (PA), dated in January 
1946, submitted by the appellant in 
2007.

K. Document titled GAU Clearance 
Certification No. 4160, from the 
Guerrilla Affairs Unit, Panay, dated 
in February 1946, submitted by the 
appellant in 2007.

L. Document titled Certification, from 
the Armed Forces of the Philippines, 
dated in October 2000, submitted by 
the appellant in 2007.

2.  Ask the NPRC to make a new attempt to 
verify the claimed service of the 
decedent, from December 1942 to April 
1946, with the Commonwealth Army of the 
Philippines, the USAFFE, recognized 
guerrillas, and/or unrecognized 
guerrillas.

3.  After completion of the above, review 
the expanded record and determine if the 
appellant's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
appellant an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



